Exhibit 10.9

EXECUTION COPY

TAX SHARING AGREEMENT

This Tax Sharing Agreement (this “Agreement”) is entered into as of November 17,
2006 between Verizon Communications Inc., a Delaware corporation (“Verizon”),
and Idearc Inc., a Delaware corporation and wholly owned subsidiary of Verizon
(“Spinco” and together with Verizon, the “Parties”). Capitalized terms used in
this Agreement and not otherwise defined herein shall have the meanings ascribed
to such terms in the Distribution Agreement, dated as of November 13, 2006,
between Verizon and Spinco (the “Distribution Agreement”).

RECITALS

Whereas, Verizon is the common parent corporation of an affiliated group of
corporations within the meaning of Section 1504(a) of the Internal Revenue Code
of 1986, as amended (the “Code”), that has filed consolidated federal income tax
returns.

Whereas, Spinco is a newly-formed, wholly owned subsidiary of Verizon.

Whereas, pursuant to the Distribution Agreement, among other things, Verizon
will transfer to Spinco all of the Spinco Assets, Spinco will assume all of the
Spinco Liabilities, and Spinco will issue to Verizon shares of Spinco Common
Stock and the Spinco Exchange Debt and will pay to Verizon the Special
Distribution (collectively, the “Contribution”).

Whereas, on the Distribution Date, Verizon will distribute all of the issued and
outstanding shares of Spinco Common Stock on a pro rata basis to holders of
Verizon Common Stock (the “Distribution”).

Whereas, the Parties intend that the Contribution, together with the
Distribution and the Debt Exchange, qualifies as a reorganization under
Section 368 of the Code.

Whereas, the Parties desire to set forth their rights and obligations with
respect to Taxes (as defined herein) due for periods before and after the
Distribution Date.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Parties hereto agree as follows:

ARTICLE I. DEFINITIONS

1.01 GENERAL. As used in this Agreement, the following terms shall have the
following meanings:

“Affiliate” shall have the meaning set forth in the Distribution Agreement.



--------------------------------------------------------------------------------

“Agreement” shall have the meaning set forth in the preamble to this Agreement.

“Code” shall have the meaning set forth in the recitals.

“Contribution” shall have the meaning set forth in the recitals.

“Credit Agreement” shall mean the Credit Agreement dated as of November 17,
2006, among Spinco, the Lenders (as defined therein) and JPMorgan Chase Bank,
N.A., as administrative agent and collateral agent for such lenders.

“Debt Exchange” shall have the meaning set forth in the Distribution Agreement.

“Directories” shall have the meaning set forth in the Ruling Request.

“Dispute” shall have the meaning set forth in Article VIII.

“Distribution” shall have the meaning set forth in the recitals.

“Distribution Agreement” shall have the meaning set forth in the preamble to
this Agreement.

“Distribution Date” shall mean the date on which the Distribution shall become
effective.

“Final Determination” shall mean a determination within the meaning of
Section 1313 of the Code or any similar provision of state or local Tax law.

“Governmental Authority” shall have the meaning set forth in the Distribution
Agreement.

“Indemnifiable Losses” shall have the meaning set forth in the Distribution
Agreement.

“Indenture” shall mean the Indenture dated as of November 17, 2006, among
Spinco, the initial Subsidiary Guarantors (as defined therein) and U.S. Bank
National Association, as Trustee.

“Parties” shall have the meaning set forth in the preamble to this Agreement.

“Person” shall have the meaning set forth in the Distribution Agreement.

“Post-Distribution Period” shall mean any taxable year or other taxable period
beginning after the Distribution Date and, in the case of any taxable year or
other taxable period that begins before and ends after the Distribution Date,
that part of the taxable year or other taxable period that begins at the
beginning of the day after the Distribution Date.

“Pre-Distribution Period” shall mean any taxable year or other taxable period
that ends on or before the Distribution Date and, in the case of any taxable
year or other taxable period that begins before and ends after the Distribution
Date, that part of the taxable year or other taxable period through the close of
the Distribution Date.

“Preliminary Restructuring” shall have the meaning set forth in the Distribution
Agreement.

“Prohibited Acts” shall have the meaning set forth in Section 3.02.

 

2



--------------------------------------------------------------------------------

“Ruling” shall have the meaning set forth in Section 2.01(b).

“Ruling Request” shall mean the request for rulings submitted by Verizon to the
Internal Revenue Service on June 14, 2006, including the exhibits attached
thereto, and all related supplements.

“Sales East” shall have the meaning set forth in the Ruling Request.

“Senior Notes” shall mean the Senior Notes issued under the Indenture.

“Special Distribution” shall have the meaning set forth in the Distribution
Agreement.

“Spinco” shall have the meaning set forth in the preamble to this Agreement.

“Spinco Assets” shall have the meaning set forth in the Distribution Agreement.

“Spinco Business” shall have the meaning set forth in the Distribution
Agreement.

“Spinco Common Stock” shall have the meaning set forth in the Distribution
Agreement.

“Spinco Exchange Debt” shall have the meaning set forth in the Distribution
Agreement.

“Spinco Filed Tax Return” shall have the meaning set forth in Section 2.01(b).

“Spinco Group” shall have the meaning set forth in the Distribution Agreement.

“Spinco Liabilities” shall have the meaning set forth in the Distribution
Agreement.

“Spinco Taxes” shall have the meaning set forth in Section 2.03(a).

“Subsidiary” shall have the meaning set forth in the Distribution Agreement.

“Taxes” shall mean (i) all taxes, charges, fees, duties, levies, imposts, rates
or other assessments or governmental charges of any kind imposed by any federal,
state, local or foreign Governmental Authority, including, without limitation,
income, gross receipts, employment, excise, severance, stamp, occupation,
premium, windfall profits, environmental, custom duties, property, sales, use,
license, capital stock, transfer, franchise, registration, payroll, withholding,
social security, unemployment, disability, value added, alternative or add-on
minimum or other taxes, whether disputed or not, and including any interest,
penalties, charges or additions attributable thereto, (ii) liability for the
payment of any amount of the type described in clause (i) above arising as a
result of being (or having been) a member of any group or being (or having been)
included or required to be included in any Tax Return related thereto, and
(iii) liability for the payment of any amount of the type described in clauses
(i) or (ii) above as a result of any express or implied obligation to indemnify
or otherwise assume or succeed to the liability of any other Person.

“Tax Advisor” shall have the meaning set forth in Article VIII.

 

3



--------------------------------------------------------------------------------

“Tax Benefit” shall mean the sum of the amount by which the Tax liability of a
corporation or affiliated group (within the meaning of Section 1504(a) of the
Code) or other relevant group of corporations to the appropriate Governmental
Authority is reduced (including by deduction, entitlement to refund, credit or
otherwise, whether available in the current taxable year, as an adjustment to
taxable income in any other taxable year or as a carryforward or carryback, as
applicable) plus any interest from such Governmental Authority relating to such
Tax liability.

“Tax Certificates” shall mean certificates of officers of Verizon and Spinco,
dated as of November 17, 2006, provided to Verizon’s counsel in connection with
the Tax Opinion.

“Tax Contest” shall have the meaning set forth in Section 5.01.

“Tax Information Packages” shall mean any information required in order to
prepare and file any Verizon Filed Tax Return.

“Tax Materials” shall have the meaning set forth in Section 3.01(a).

“Tax Opinion” shall mean the written opinion of Skadden, Arps, Slate, Meagher &
Flom LLP, dated as of November 17, 2006, regarding certain United States federal
income tax consequences of the Preliminary Restructuring, the Distribution, the
Debt Exchange and other transactions associated therewith as described in the
Ruling or the Distribution Agreement.

“Tax Return” shall mean any return, report, certificate, form or similar
statement or document (including any related supporting information or schedule
attached thereto and any information return, amended tax return, claim for
refund or declaration of estimated tax) required to be supplied to, or filed
with, a Governmental Authority or any bill for or notice related to ad valorem
or other similar Taxes received from a Governmental Authority, in each case, in
connection with the determination, assessment or collection of any Tax or the
administration of any laws, regulations or administrative requirements relating
to any Tax.

“Tranche B Term Loan” shall have the meaning set forth in the Credit Agreement.

“Transaction Agreements” shall have the meaning set forth in the Distribution
Agreement.

“Verizon” shall have the meaning set forth in the preamble to this Agreement.

“Verizon Filed Tax Return” shall have the meaning set forth in Section 2.01(a).

“Verizon Group” shall have the meaning set forth in the Distribution Agreement.

“Verizon Taxes” shall have the meaning set forth in Section 2.03(b).

“VIS” shall have the meaning set forth in the Credit Agreement.

1.02 INTERPRETATION. For all purposes of this Agreement: (i) the terms defined
in this Agreement include the plural as well as the singular; (ii) all
references in this Agreement to “Preamble”, “Recitals”, “Articles”, “Sections”
and other subdivisions are to the designated Preamble, Recitals, Articles,
Sections and other subdivisions of the body of this Agreement; (iii)

 

4



--------------------------------------------------------------------------------

pronouns of either gender or neuter include, as appropriate, the other pronoun
forms; (iv) the words “herein,” “hereof” and “hereunder” and other words of
similar import refer to this Agreement as a whole and not to any particular
Article, Section or other subdivision; (v) “or” is not exclusive;
(vi) “including” shall be deemed to be followed by “but not limited to”; and
(vii) any definition of or reference to any statute shall be construed as
referring also to any rules and regulations promulgated thereunder.

ARTICLE II.

TAX RETURNS AND TAX PAYMENTS

2.01 OBLIGATIONS TO FILE TAX RETURNS.

(a) Verizon shall have the sole and exclusive responsibility for the preparation
and filing of each Tax Return that (1) includes any member of the Verizon Group
or the Spinco Group and that is required to be filed before or on the
Distribution Date or (2) includes any member of the Verizon Group and that is
required to be filed after the Distribution Date (each, a “Verizon Filed Tax
Return”); provided, however, that (x) Spinco shall promptly prepare and deliver
to Verizon in a manner consistent with past practices pro forma Tax Returns and
Tax Information Packages for any taxable period in which any member of the
Spinco Group is included in, or any portion of the Spinco Business is reflected
on, a Verizon Filed Tax Return, (y) Verizon shall provide to Spinco sufficiently
in advance of the due date for the filing thereof, and Spinco shall have a
reasonable opportunity to review and comment on, any such Verizon Filed Tax
Return (or the relevant portion thereof) to the extent that Spinco is
responsible for any portion of the Taxes reported on such Verizon Filed Tax
Return, and (z) in the case of any Verizon Filed Tax Return that includes any
member of the Spinco Group or the Spinco Business only for the portion of the
relevant taxable period that ends on the Distribution Date, Taxes shall be
allocated to the portion of such taxable period that ends on the Distribution
Date based on an actual or hypothetical closing of the books at the close of the
Distribution Date. Each member of the Spinco Group hereby irrevocably authorizes
and designates Verizon as its agent, coordinator and administrator for the
purpose of taking any and all actions necessary or incidental to the filing of
any such Verizon Filed Tax Returns and, except as otherwise provided herein, for
the purpose of making payments to, or collecting refunds from, any Governmental
Authority in respect of a Verizon Filed Tax Return. Except as otherwise provided
herein, Verizon shall have the exclusive right to file, prosecute, compromise or
settle any claim for, or refund of, Taxes in respect of a Verizon Filed Tax
Return for which Verizon bears responsibility hereunder and to determine whether
any refunds of Taxes to which the Verizon Group may be entitled shall be
received by way of refund or credit against the Tax liability of the Verizon
Group.

(b) Spinco shall have the sole and exclusive responsibility for the preparation
and filing of each Tax Return that is required to be filed after the
Distribution Date that includes any member of the Spinco Group or otherwise
relates to the Spinco Business that is not a Verizon Filed Tax Return (each, a
“Spinco Filed Tax Return”); provided, however, that, except as otherwise
required by law, (1) all Spinco Filed Tax Returns shall be prepared on a basis
that is consistent with the Tax Opinion and the private letter ruling with
respect to, among other things, the Contribution, the Distribution and the Debt
Exchange received by Verizon on September 25, 2006 (the “Ruling”) and consistent
with past practices of Verizon, (2) Spinco shall provide to

 

5



--------------------------------------------------------------------------------

Verizon sufficiently in advance of the due date for the filing thereof, and
Verizon shall have a reasonable opportunity to review and comment on, any such
Spinco Filed Tax Return (or the relevant portion thereof) to the extent that
(x) Verizon is responsible for any portion of the Taxes reported on such Spinco
Filed Tax Return or (y) such Spinco Filed Tax Return is a Tax Return of Sales
East and (3) in the case of any Spinco Filed Tax Return that includes any member
of the Spinco Group or the Spinco Business only for the portion of the relevant
taxable period that begins after the Distribution Date, Taxes shall be allocated
to the portion of such taxable period that begins after the Distribution Date
based on an actual or hypothetical closing of the books at the close of the
Distribution Date.

2.02 OBLIGATION TO REMIT TAXES. Subject to Section 2.01 and subject always to
the ultimate division of responsibility for Taxes set out in Section 2.03,
Verizon and Spinco shall each remit or cause to be remitted to the applicable
Governmental Authority in a timely manner any Taxes due in respect of any Tax
Return that such Party is required to file (or, in the case of a Tax for which
no Tax Return is required to be filed, which is otherwise payable by such Party
or a member of such Party’s group (the Verizon Group or the Spinco Group) to any
Governmental Authority); provided, however, that in the case of any Tax Return,
the Party not required to file such Tax Return shall remit to the Party required
to file such Tax Return in immediately available funds the amount of any Taxes
reflected on such Tax Return for which the former Party is responsible hereunder
at least two (2) Business Days before payment of the relevant amount is due to a
Governmental Authority.

2.03 TAX SHARING OBLIGATIONS AND PRIOR AGREEMENTS.

(a) Spinco and the members of the Spinco Group shall be responsible for the
payment of (and shall be entitled to any refund of or credit for) all Taxes
(i) that are attributable to any member of the Spinco Group or the Spinco
Business for any taxable period, including, for purposes of clarification, any
taxable period that ended prior to the Distribution Date, as determined in
accordance with Schedule A, (ii) resulting from the Preliminary Restructuring,
the Distribution, the Debt Exchange or any transaction associated therewith as
described in the Ruling or the Distribution Agreement, to the extent that such
Taxes arise as a result of any action taken by Spinco or any member of the
Spinco Group following the Distribution (other than, in the case of the Tranche
B Term Loan, the repayment thereof prior to the stated maturity in accordance
with Section 2.10(b) of the Credit Agreement), or (iii) resulting from any
breach of or inaccuracy in any representation, covenant or obligation of any
member of the Spinco Group under this Agreement (collectively, “Spinco Taxes”).

(b) Verizon and the members of the Verizon Group shall be responsible for the
payment of (and shall be entitled to any refund of or credit for) all Taxes
attributable to any member of the Verizon Group or any member of the Spinco
Group that are not Spinco Taxes (collectively, “Verizon Taxes”).

(c) Notwithstanding anything else to the contrary contained herein or in any
other Transaction Agreement and notwithstanding whether any such Tax Benefits
are realized on Verizon Filed Tax Returns or Spinco Filed Tax Returns, the
Parties agree to allocate the Tax Benefits set forth on Schedule B in accordance
therewith.

 

6



--------------------------------------------------------------------------------

(d) Except as set forth in this Agreement and in consideration of the mutual
indemnities and other obligations of this Agreement, any and all prior Tax
sharing or allocation agreements or practices between any member of the Verizon
Group and any member of the Spinco Group shall be terminated with respect to the
Spinco Group as of the Distribution Date, and no member of the Spinco Group
shall have any continuing rights or obligations thereunder.

2.04 AMENDED RETURNS. Spinco shall not, and shall not permit any member of the
Spinco Group to, file any amended Tax Return that includes any member of the
Verizon Group.

ARTICLE III.

REPRESENTATIONS AND COVENANTS

3.01 COMPLIANCE WITH THE RULING AND TAX OPINION.

(a) Verizon (on behalf of itself and all other members of the Verizon Group)
hereby represents and warrants that (i) it has examined (A) the Ruling, (B) the
Tax Opinion, (C) the Ruling Request, (D) the Tax Certificates and (E) any other
materials delivered or deliverable in connection with the issuance of the Ruling
and the rendering of the Tax Opinion (collectively, the “Tax Materials”) and
(ii) the facts presented and representations made therein, to the extent
descriptive of or otherwise relating to Verizon or any member of the Verizon
Group, are or will be from the time presented or made through and including the
Distribution Date true, correct and complete in all material respects. Verizon
(on behalf of itself and all other members of the Verizon Group) hereby confirms
and agrees to comply with any and all covenants and agreements in the Tax
Material applicable to Verizon or any member of the Verizon Group.

(b) Spinco (on behalf of itself and all other members of the Spinco Group)
hereby represents and warrants that (i) it has examined the Tax Materials and
(ii) the facts presented and representations made therein, to the extent
descriptive of or otherwise relating to Spinco or any member of the Spinco
Group, are or will be from the time presented or made through and including the
Distribution Date true, correct and complete in all material respects. Spinco
(on behalf of itself and all other members of the Spinco Group) hereby confirms
and agrees to comply with any and all covenants and agreements in the Tax
Material applicable to Spinco or any member of the Spinco Group.

3.02 OPINION REQUIREMENT FOR MAJOR TRANSACTIONS. Spinco (on behalf of itself and
all other members of the Spinco Group) hereby confirms and agrees that no member
of the Spinco Group will take or permit to be taken within 2 years of the
Distribution the following actions: (i) the issuance of any Spinco equity or
rights to acquire any Spinco equity (other than any such issuance qualifying
under a Treas. Reg. § 1.355-7(d) “safe harbor” such as an issuance in connection
with the performance of services within the meaning of Treas. Reg.
1.355-7(d)(8)); (ii) redemptions or repurchases of any Spinco equity (except to
the extent consistent with the requirements of Rev. Proc. 96-30),
(iii) recapitalizations or other dispositions of, or modifications to the terms
of, any Spinco equity; (iv) any liquidation, merger or consolidation involving
Spinco, VIS or Directories (including, for purposes of clarification, the
conversion of Spinco or Directories into a limited liability company or the
conversion of VIS

 

7



--------------------------------------------------------------------------------

into a corporation); (v) any sale of all or substantially all of Spinco’s assets
in a single transaction or series of related transactions; (vi) the disposition
or discontinuance of the operation of any active trade or business assets except
in the ordinary course of business; (vii) entering into any negotiations,
agreements or arrangements that may cause the Distribution to be treated as part
of a plan or series of related transactions pursuant to which one or more
persons acquire directly or indirectly stock of Spinco representing a
“50-percent or greater interest” therein within the meaning of Section 355(d)(4)
of the Code; or (viii) the taking of actions or positions inconsistent with any
representation or covenant of Spinco or any member of the Spinco Group contained
in Section 3.01(b) or Section 6.02 of this Agreement (collectively, the
“Prohibited Acts”). Notwithstanding the foregoing, Spinco or a member of the
Spinco Group may take any of the Prohibited Acts, subject to, and without
limiting or modifying, Spinco’s continuing indemnification obligation under
Section 4.01(b), if Spinco obtains (x) the written consent of Verizon (which
consent may be given or withheld in Verizon’s sole discretion) or (y) a
supplemental ruling from the Internal Revenue Service or an opinion of a
nationally recognized law firm, in form and substance reasonably satisfactory to
Verizon, that the taking of such action will not adversely affect, directly or
indirectly, any of the conclusions contained in the Ruling or the Tax Opinion.

3.03 ADDITIONAL SPINCO COVENANTS. Notwithstanding anything else to the contrary
contained in this Agreement or any other agreement, Spinco (on behalf of itself
and all other members of the Spinco Group) hereby confirms and agrees that
(i) neither Spinco nor any member of the Spinco Group will, directly or
indirectly, pre-pay, pay down, redeem, retire or otherwise acquire, however
effected, any of the Senior Notes or the Tranche B Term Loan prior to its stated
maturity, (ii) neither Spinco nor any member of the Spinco Group will take or
permit to be taken any action at any time, including, without limitation, any
modification to the terms of any of the Senior Notes or the Tranche B Term Loan,
that could jeopardize, directly or indirectly, the qualification, in whole or in
part, of any of the Senior Notes or the Tranche B Term Loan as “securities”
within the meaning of Section 361(a) of the Code, (iii) no issuance of stock by
Spinco, any member of the Spinco Group, or any Affiliates thereof and no change
in the stock ownership of any such entities will occur that could cause
Section 355(d) or Section 355(e) of the Code to apply to the Distribution, and
(iv) neither Spinco nor any member of the Spinco Group will take or permit to be
taken any action at any time that could jeopardize, directly or indirectly, any
of the conclusions contained in the Ruling or the Tax Opinion. Notwithstanding
the foregoing, Spinco or a member of the Spinco Group may take or permit to be
taken any of the actions described in this Section 3.03, subject to, and without
limiting or modifying, Spinco’s continuing indemnification obligation under
Section 4.01(b), if (x) failure to take such action would violate the Credit
Agreement, the Indenture or any of the documents entered into in connection
therewith (each as executed as of the Distribution Date), (y) Spinco obtains the
written consent of Verizon (which consent may be given or withheld in Verizon’s
sole discretion) or (z) Spinco obtains a supplemental ruling from the Internal
Revenue Service or an opinion of a nationally recognized law firm, in form and
substance reasonably satisfactory to Verizon, that the taking of such action
will not adversely affect, directly or indirectly, any of the conclusions
contained in the Ruling or the Tax Opinion.

3.04 VERIZON COVENANTS. Notwithstanding anything else to the contrary contained
in this Agreement or any other agreement, Verizon (on behalf of itself and all
other members of the Verizon Group) hereby confirms and agrees that neither
Verizon nor any

 

8



--------------------------------------------------------------------------------

member of the Verizon Group will take or permit to be taken any action at any
time that could jeopardize, directly or indirectly, any of the conclusions
contained in the Ruling or the Tax Opinion.

ARTICLE IV.

INDEMNITY OBLIGATIONS AND PAYMENTS

4.01 INDEMNITY OBLIGATIONS.

(a) Verizon shall indemnify and hold harmless Spinco from and against, and will
reimburse Spinco for (i) all Verizon Taxes and (ii) all Taxes and Indemnifiable
Losses arising out of, based upon or relating or attributable to any breach of
or inaccuracy in any representation, covenant or obligation of any member of the
Verizon Group under this Agreement.

(b) Notwithstanding whether any action is permitted or consented to hereunder
and notwithstanding anything else to the contrary contained herein, Spinco shall
indemnify and hold harmless Verizon from and against, and will reimburse Verizon
for (i) all Spinco Taxes and (ii) all Taxes and Indemnifiable Losses arising out
of, based upon or relating or attributable to (x) any breach of or inaccuracy in
any representation, covenant or obligation of any member of the Spinco Group
under this Agreement or (y) the Preliminary Restructuring, the Distribution, the
Debt Exchange or any transaction associated therewith as described in the Ruling
or the Distribution Agreement, to the extent such Taxes or Indemnifiable Losses
arise as a result of any action taken by Spinco or any member of the Spinco
Group following the Distribution (other than, in the case of the Tranche B Term
Loan, the repayment thereof prior to the stated maturity in accordance with
Section 2.10(b) of the Credit Agreement).

4.02 NOTICE. The Parties shall give each other prompt written notice of any
payment that may be due to the provider of such notice under this Agreement.

4.03 TREATMENT OF PAYMENTS. The Parties agree that any payment made between the
Parties pursuant to this Agreement or any other Transaction Agreement with
respect to a Pre-Distribution Period or as a result of an event or action
occurring in a Pre-Distribution Period shall be treated, to the extent permitted
by law, for all Tax purposes as a nontaxable payment (i.e., a distribution or a
capital contribution) made immediately prior to the Distribution.

ARTICLE V.

TAX CONTESTS

5.01 NOTICE. Verizon shall promptly notify Spinco in writing upon receipt by
Verizon or any member of the Verizon Group of a written communication from any
Governmental Authority with respect to any pending or threatened audit, dispute,
suit, action, proposed assessment or other proceeding (a “Tax Contest”)
concerning any Taxes for which Spinco may be liable under this Agreement. Spinco
shall promptly notify Verizon in writing upon receipt by Spinco or any member of
the Spinco Group of a written communication from

 

9



--------------------------------------------------------------------------------

any Governmental Authority with respect to any Tax Contest concerning any Taxes
for which Verizon may be liable under this Agreement.

5.02 CONTROL OF CONTESTS BY VERIZON. Verizon shall have the sole responsibility
and control over the handling of any Tax Contest, including the exclusive right
to communicate with agents of the Governmental Authority and to control,
resolve, settle or agree to any deficiency, claim or adjustment proposed,
asserted or assessed in connection with or as a result of any such Tax Contest,
involving (i) any Verizon Filed Tax Return, or (ii) the Preliminary
Restructuring, the Distribution, the Debt Exchange or any transaction associated
therewith as described in the Ruling or the Distribution Agreement. Subject to
Verizon’s control right, upon request by Spinco, Spinco shall, at Spinco’s
expense, be allowed to participate in the handling of any such Tax Contest with
respect to any item that may affect the liability of Spinco or any member of the
Spinco Group under this Agreement. Notwithstanding anything else to the contrary
contained herein, in the case of any such Tax Contest relating to Taxes for
which the potential liability of Spinco or any member of the Spinco Group under
this Agreement equals or exceeds $200,000,000, (a) Verizon shall not settle any
such Tax Contest without the consent of Spinco, which consent shall not be
unreasonably withheld, conditioned or delayed, and (b) absent a settlement of
such Tax Contest pursuant to subclause (a) above, Verizon shall be required to
pursue, at Spinco’s expense, such Tax Contest through one level of appellate
judicial review (it being understood that Verizon shall have no obligation to
pursue such Tax Contest beyond one level of appellate judicial review).

5.03 CONTROL OF CONTESTS BY SPINCO. Spinco shall have the full responsibility
and control over the handling of any Tax Contest, including the exclusive right
to communicate with agents of the Governmental Authority and to control,
resolve, settle or agree to any deficiency, claim or adjustment proposed,
asserted or assessed in connection with or as a result of any such Tax Contest,
involving any Spinco Filed Tax Return or any item thereon not described in
Section 5.02. Subject to Spinco’s control right, upon request by Verizon,
Verizon shall, at Verizon’s expense, be allowed to participate in the handling
of any such Tax Contest with respect to any item that may affect the liability
of Verizon or any member of the Verizon Group under this Agreement.

ARTICLE VI.

COOPERATION

6.01 GENERAL. Each Party shall fully cooperate, and shall cause all members of
such Party’s group (the Verizon Group or the Spinco Group) to fully cooperate,
with the other Party in connection with the preparation and filing of any Tax
Return or the conduct of any Tax Contest (including, where appropriate or
necessary, providing a power of attorney) concerning any issues or any other
matter contemplated under this Agreement. Each Party shall make its employees
and facilities available on a mutually convenient basis to facilitate such
cooperation.

6.02 CONSISTENT TREATMENT. Unless and until there has been a Final Determination
to the contrary, each Party agrees not to take any position on any Tax Return,
in connection with any Tax Contest or otherwise that is inconsistent with
(a) the allocation of Taxes

 

10



--------------------------------------------------------------------------------

and Tax Benefits between the Verizon Group and the Spinco Group as set forth in
this Agreement, (b) the Ruling or (c) the Tax Opinion.

ARTICLE VII.

RETENTION OF RECORDS; ACCESS

For so long as the contents thereof may become material in the administration of
any matter under applicable Tax law, but in any event until the later of (i) the
expiration of any applicable statutes of limitation and (ii) seven years after
the Distribution Date, the Parties shall (a) retain records, documents,
accounting data and other information (including computer data) necessary for
the preparation and filing of all Tax Returns in respect of Taxes of any member
of either the Verizon Group or the Spinco Group for any Pre-Distribution Period
or any Post-Distribution Period or for any Tax Contests relating to such Tax
Returns, and (b) give to the other Party reasonable access to such records,
documents, accounting data and other information (including computer data) and
to its personnel (insuring their cooperation) and premises, for the purpose of
the review or audit of such Tax Returns to the extent relevant to an obligation
or liability of a Party under this Agreement or for purposes of the preparation
or filing of any such Tax Return, the conduct of any Tax Contest or any other
matter reasonably and in good faith related to the Tax affairs of the requesting
Party. At any time after the Distribution Date that the Verizon Group proposes
to destroy such material or information, it shall first notify the Spinco Group
in writing and the Spinco Group shall be entitled to receive such materials or
information proposed to be destroyed. At any time after the Distribution Date
that the Spinco Group proposes to destroy such material or information, it shall
first notify the Verizon Group in writing and the Verizon Group shall be
entitled to receive such materials or information proposed to be destroyed.

ARTICLE VIII.

DISPUTE RESOLUTION

The Parties shall attempt in good faith to resolve any disagreement arising
under this Agreement, including any dispute in connection with a claim by a
third party (a “Dispute”). Either Party may give the other Party written notice
of any Dispute not resolved in the normal course of business. If such a Dispute
is not resolved within sixty (60) days following the date on which one Party
gives such notice, the Parties shall jointly retain a nationally recognized law
or accounting firm, reasonably acceptable to the Parties (the “Tax Advisor”), to
act as an arbitrator in order to resolve the Dispute. The Tax Advisor’s
determination as to any Dispute shall be made in accordance with the terms of
this Agreement and shall be final and binding on the Parties and not subject to
collateral attack for any reason (other than manifest error). All fees and
expenses of the Tax Advisor shall be shared equally by Verizon, on the one hand,
and Spinco, on the other hand.

 

11



--------------------------------------------------------------------------------

ARTICLE IX.

MISCELLANEOUS PROVISIONS

9.01 GOVERNING LAW. This Agreement and the legal relations between the Parties
hereto shall be governed by and construed in accordance with the laws of the
State of New York, without regard to the conflict of laws rules thereof to the
extent such rules would require the application of the law of another
jurisdiction.

9.02 APPLICATION TO PRESENT AND FUTURE SUBSIDIARIES. This Agreement is being
entered into by Verizon and Spinco on behalf of themselves and the members of
their respective groups (the Verizon Group and the Spinco Group). This Agreement
shall constitute a direct obligation of each such entity and shall be deemed to
have been readopted and affirmed on behalf of any entity that becomes a
Subsidiary of Verizon or Spinco in the future.

9.03 FURTHER ASSURANCES. Subject to the provisions hereof, the Parties hereto
shall make, execute, acknowledge and deliver such other instruments and
documents, and take all such other actions, as may be reasonably required in
order to effectuate the purposes of this Agreement and to consummate the
transactions contemplated hereby.

9.04 SURVIVAL. Notwithstanding any other provision of this Agreement to the
contrary, all representations, covenants and obligations contained in this
Agreement shall survive until the expiration of the applicable statute of
limitations with respect to any such matter (including extensions thereof).

9.05 DISTRIBUTION AGREEMENT. To the extent not inconsistent with any specific
term of this Agreement, the provisions of the Distribution Agreement shall apply
in relevant part to this Agreement, including Sections 5.5 (Reductions for
Insurance Proceeds and Other Amounts), 5.7 (Consequential Damages), 8.1
(Complete Agreement), 8.3 (Interpretation), 8.4 (Notices), 8.5 (Amendments;
Waivers), 8.6 (Successors and Assigns; No Third-Party Beneficiaries), 8.7
(Counterparts), 8.8 (Headings), 8.9 (Severability), 8.11 (Terminability), 8.12
(Governing Law; Service of Process; Jurisdiction), 8.13 (Waiver of Jury Trial)
and 8.14 (Specific Performance).

 

12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

VERIZON COMMUNICATIONS INC.

By:

 

/s/ John W. Diercksen

 

Name:

 

John W. Diercksen

 

Title:

 

Executive Vice President

 

IDEARC INC.

By:

 

/s/ Andrew Coticchio

 

Name:

 

Andrew Coticchio

 

Title:

 

Executive Vice President, Chief

Financial Officer and Treasurer



--------------------------------------------------------------------------------

Schedule A — Allocation Methodology for Section 2.03(a)(i)

 

1. In the case of any Verizon Filed Tax Return filed after the Distribution Date
that includes any member of the Spinco Group or reflects any portion of the
Spinco Business (other than any amended Tax Return that relates to a Verizon
Filed Tax Return filed on or before the Distribution Date):

 

  •   Federal Income Taxes

 

  •   Except for (a) any items of income, gain, loss, deduction, credit or any
other item which increases or decreases Taxes paid or payable (each, a “Tax
Item”) allocated to Verizon pursuant to Schedule B of this Agreement or (b) any
Tax Items resulting from the Preliminary Restructuring, the Distribution, the
Debt Exchange or any transaction associated therewith (the Taxes and Tax
Benefits resulting from which shall be allocated between the Parties in
accordance with the other provisions of this Agreement), Spinco and the members
of the Spinco Group shall be responsible for the payment of (and shall be
entitled to any refund of or credit for) all Taxes calculated as if the Spinco
Business filed a single federal income Tax Return for the taxable period (or the
portion thereof) for which such Verizon Filed Tax Return reflects the Spinco
Business reflecting all Tax Items associated with the Spinco Business for such
period (including any Tax Items for such period allocated to Spinco pursuant to
Schedule B of this Agreement); provided, however, that Spinco shall receive
credit for any estimated or other Tax payments with respect to the Spinco
Business previously made by Spinco or the members of the Spinco Group to Verizon
or to the relevant Governmental Authority with respect to such Verizon Filed Tax
Return (it being understood that, for purposes of Verizon’s consolidated federal
income Tax Return for the 2006 Tax year, Spinco shall be deemed to have made
estimated Tax payments equal to 35% of the net taxable income reflected on the
form K-1 issued by Sales East to BAGW (as defined in the Ruling Request) with
respect to Sales East’s final federal income Tax Return).

 

  •   Any Taxes or Tax Benefits resulting from a Tax Contest with respect to any
such Verizon Filed Tax Return shall be allocated to the Spinco Business based on
the methodology set forth in the prior bullet.

 

  •   State and Local Income Taxes

 

  •  

Except for (a) any Tax Items allocated to Verizon pursuant to Schedule B of this
Agreement or (b) any Tax Items resulting from the Preliminary Restructuring, the
Distribution, the Debt Exchange or any transaction associated therewith (the
Taxes and Tax Benefits resulting from which shall be allocated between the
Parties in accordance with the other provisions of this Agreement), Spinco and
the members of the Spinco Group shall be responsible for the payment of (and
shall be entitled to any refund of or credit for) all Taxes that are computed
with respect to income



--------------------------------------------------------------------------------

 

or gross receipts including the Washington business and occupation tax, the Ohio
commercial activity tax, the New Jersey alternative minimum assessment, the
Kentucky alternative minimum tax, and the Texas franchise tax (collectively,
“State and Local Income Taxes”) calculated as if each member of the Spinco Group
included on such Verizon Filed Tax Return, and each legal entity that conducted,
directly or indirectly through its ownership of an interest in any partnership
or other pass-through entity, any portion of the Spinco Business reflected on
such Verizon Filed Tax Return, filed a separate Tax Return for the taxable
period (or the portion thereof) for which such Verizon Filed Tax Return reflects
the Spinco Business in the jurisdiction in which such Verizon Filed Tax Return
was filed reflecting all Tax Items of such entity associated with the Spinco
Business for such period (including, as appropriate, any Tax Items for such
period allocated to Spinco pursuant to Schedule B of this Agreement); provided,
however, that Spinco shall receive credit for any estimated or other Tax
payments with respect to the Spinco Business previously made by Spinco or the
members of the Spinco Group to Verizon or to the relevant Governmental Authority
with respect to such Verizon Filed Tax Return. Notwithstanding the above, Spinco
and the members of the Spinco Group shall only be responsible for the payment of
State and Local Income Taxes attributable to the net taxable income reflected on
the form K-1 issued by Sales East to BAGW with respect to Sales East’s final
federal income Tax Return to the extent that BAGW is liable for State and Local
Income Taxes attributable to such net taxable income.

 

  •   Any Taxes or Tax Benefits resulting from a Tax Contest with respect to any
such Verizon Filed Tax Return shall be allocated to the Spinco Business based on
the methodology set forth in the prior bullet.

 

  •   All Other Taxes

 

  •  

Except for (a) any Tax Items allocated to Verizon pursuant to Schedule B of this
Agreement or (b) any Tax Items resulting from the Preliminary Restructuring, the
Distribution, the Debt Exchange or any transaction associated therewith (the
Taxes and Tax Benefits resulting from which shall be allocated between the
Parties in accordance with the other provisions of this Agreement), Spinco and
the members of the Spinco Group shall be responsible for the payment of (and
shall be entitled to any refund of or credit for) all Taxes other than federal
income Taxes and State and Local Income Taxes calculated as if each member of
the Spinco Group included on such Verizon Filed Tax Return, and each legal
entity that conducted any portion of the Spinco Business reflected on such
Verizon Filed Tax Return, filed a separate Tax Return for the taxable period (or
the portion thereof) for which such Verizon Filed Tax Return reflects the Spinco
Business in the jurisdiction in which such Verizon Filed Tax Return was filed
reflecting all Tax Items of such entity associated with the Spinco Business for
such period (including, as appropriate, any Tax Items for such



--------------------------------------------------------------------------------

 

period allocated to Spinco pursuant to Schedule B of this Agreement); provided,
however, that Spinco shall receive credit for any estimated or other Tax
payments with respect to the Spinco Business previously made by Spinco or the
members of the Spinco Group to Verizon or to the relevant Governmental Authority
with respect to such Verizon Filed Tax Return.

 

  •   Any Taxes or Tax Benefits resulting from a Tax Contest with respect to any
such Verizon Filed Tax Return shall be allocated to the Spinco Business based on
the methodology set forth in the prior bullet.

 

2. In the case of any Verizon Filed Tax Return filed on or before the
Distribution Date (or any amended Tax Return that relates to a Verizon Filed Tax
Return filed on or before the Distribution Date):

 

  •   Unless there is a Tax Contest with respect to such Verizon Filed Tax
Return, each of Verizon and Spinco shall be deemed to have paid all Taxes
reflected on and received all Tax Benefits with respect to such Verizon Filed
Tax Return for which each is liable or entitled pursuant to this Agreement.

 

  •   Any Taxes or Tax Benefits resulting from a Tax Contest with respect to any
such Verizon Filed Tax Return shall be allocated between the Parties based on
the methodology set forth in Section 1 of this Schedule A.

 

3. In the case of any Spinco Filed Tax Return:

 

  •   Spinco and the members of the Spinco Group shall be responsible for the
payment of (and shall be entitled to any refund of or credit for) all Taxes
reflected thereon except to the extent such Taxes result from the Preliminary
Restructuring, the Distribution, the Debt Exchange or any transaction associated
therewith (which Taxes shall be allocated between the Parties in accordance with
the other provisions of this Agreement).

 

  •   Any Taxes or Tax Benefits resulting from a Tax Contest with respect to any
such Spinco Filed Tax Return shall be allocated to the Spinco Business based on
the methodology set forth in the prior bullet.



--------------------------------------------------------------------------------

Schedule B – Allocation of Certain Tax Benefits

 

1. Debt Expenses

 

  •   Verizon and the other members of the Verizon Group shall be entitled to
all Tax Benefits resulting from any loss, deduction, credit or other item which
decreases Taxes paid or payable or increases Tax basis (a “Benefit Item”)
associated with the Debt Exchange. For purposes of clarification, such Tax
Benefits include, without limitation, any Tax Benefits resulting from any
issuance costs or issuance expenses associated with any Spinco Exchange Debt
other than out-of-pocket costs and out-of-pocket expenses borne by Spinco.

 

  •   Except as set forth in the immediately preceding bullet, Spinco and the
other members of the Spinco Group shall be entitled to all Tax Benefits
resulting from any Benefit Item associated with the Senior Notes or the Loans
(as defined in the Credit Agreement). For purposes of clarification, such Tax
Benefits include, without limitation, any Tax Benefits resulting from any
interest payments with respect to the Spinco Exchange Debt and any interest
payments, issuance costs or issuance expenses associated with any Senior Note or
Loan that is not Spinco Exchange Debt.

 

2. Compensation Expenses

 

  •   Verizon and the other members of the Verizon Group shall be entitled to
all Tax Benefits resulting from any Benefit Item associated with any
compensation related expense, including compensation received by a Directories
Employee (as defined in the Employee Matters Agreement, dated as of November 17,
2006, by and between Verizon and Spinco) after the Distribution Date, paid by
Verizon or any other member of the Verizon Group. For purposes of clarification,
such Tax Benefits include, without limitation, any Tax Benefits resulting from
any outstanding Verizon long-term incentive awards (stock options, PSUs and
RSUs) of Directories Employees and any deferrals under Verizon’s non-qualified
deferred compensation plans (IDP and EDP) by Directories Employees.

 

  •   Spinco and the other members of the Spinco Group shall be entitled to all
Tax Benefits resulting from any Benefit Item associated with any compensation
related expense, including compensation received by a Directories Employee after
the Distribution Date, paid by Spinco or any other member of the Spinco Group.

 

3. Other Transaction Related Expenses

 

  •  

Verizon and the other members of the Verizon Group shall be entitled to all Tax
Benefits resulting from any Benefit Item associated with any costs and expenses
economically borne by Verizon or any other member of the Verizon Group in
connection with the Preliminary Restructuring, the Distribution or any other
transaction associated therewith to the extent such Tax Benefits are not



--------------------------------------------------------------------------------

 

otherwise allocated to Spinco and the other members of the Spinco Group pursuant
to Sections 1 or 2 of this Schedule B.

 

  •   Spinco and the other members of the Spinco Group shall be entitled to all
Tax Benefits resulting from any Benefit Item associated with any costs and
expenses economically borne by Spinco or any other member of the Spinco Group in
connection with the Preliminary Restructuring, the Distribution or any other
transaction associated therewith to the extent such Tax Benefits are not
otherwise allocated to Verizon and the other members of the Verizon Group
pursuant to Sections 1 or 2 of this Schedule B.

 

4. Reporting of Benefit Items

 

  •   Unless and until there has been a Final Determination to the contrary or
as otherwise required by law, any Benefit Item relating to Tax Benefits to which
Verizon and the other members of the Verizon Group are entitled pursuant to this
Schedule B shall be reported on Verizon Filed Tax Returns as opposed to Spinco
Filed Tax Returns, and no Party shall take any position on any Tax Return, in
connection with any Tax Contest or otherwise that is inconsistent therewith.

 

  •   Unless and until there has been a Final Determination to the contrary or
as otherwise required by law, any Benefit Item relating to Tax Benefits to which
Spinco and the other members of the Spinco Group are entitled pursuant to this
Schedule B shall be reported on Spinco Filed Tax Returns as opposed to Verizon
Filed Tax Returns, and no Party shall take any position on any Tax Return, in
connection with any Tax Contest or otherwise that is inconsistent therewith.

 

5. Payment for Tax Benefits

 

  •   A Party realizing a Tax Benefit to which another Party is entitled
pursuant to this Agreement shall pay the amount of such Tax Benefit to such
other Party within ten (10) Business Days after the realization of such Tax
Benefit.

 

  •   For purposes of this Agreement, a Tax Benefit shall be deemed to have been
realized by a Party at the time any refund of Taxes is received or applied
against other Taxes due, or at the time of filing of a Tax Return (including a
Tax Return relating to estimated Taxes) on which a Benefit Item is applied in
reduction of Taxes which would otherwise be payable, in each case, to the extent
such Party is responsible for such Taxes under this Agreement; provided,
however, that, where a Party has other Benefit Items available to it, Benefit
Items for which the other Party would be entitled to a payment hereunder shall
be treated as the last Benefit Items utilized to produce a Tax Benefit.